By the Court :
In justification of the refusal of the defendant to grant the license it is said that in contemplation of the act the sum of $25,000, constituting the original deposit to be made by the company as a condition to its right to transact business in this state, must be derived wholly from its capital stock, to' the end that the security for investors thus created may be derived wholly from a source other than the means which they deposit with the company. That view might be entitled to legislative consideration, but it finds no warrant in the terms of the statute. They are fully satisfied with the deposit of the $25,000, as was done in this case, without regard to the source from which it is derived.

Peremptory writ allowed.